Title: Bernard Peyton to Thomas Jefferson, 18 June 1818 (first letter)
From: Peyton, Bernard
To: Jefferson, Thomas


          
            Dear sir,
            Richd
18 June 〃18
          
          I was favord by the last mail with your esteemd letter of the 12th: current enclosing a piece of Slate which I lost no time in submitting to the judgment of the best skilled Quarrier in this City; (Mr Baker Beaven,) he has no doubt but it will work well provided there be enough of it to make it an object—I have engaged him to go immediately to Monticello and receive your instructions;—his conditions are, that his travelling expences shall be defrayed & allowed usual wages whilst making the experiment, should it succeed, and you desire to employ him to cover the buildings now erecting for the Central College, he will do so, & from the very high recommendations I have received from the most respectable Mechanicks & Builders here as to his ability, industry, sobriety & general good conduct, I can venture to recommend him to you as well qualified to perform the service you desire, more especially that part of it relating to the examination of the slate, he tells me he has been regularly raised to the Quarrying of slate as well using it afterwards on buildings—He has been employed by the Government lately to cover the Capitol with slate which has been executed entirely to their satisfaction & he is now engaged in Covering a very large & elegant Court House erecting by the Corporation of Richmond—I state these facts merely to shew you the estimation in which he is held here in these respects: he promises to set out to-day or tomorrow & loose no time on the way; I sincerely hope he may turn out to your satisfaction—
          The Mr Jones you speak of I have made dilligent enquiry for, but without success.
          You have the best assurance of my support & good will towards the rearing & future prosperity of the Central College by my subscription, compared with my situation in life—I hope therefore you will feel no hesitation in calling on me at all times for any services it is in my power to afford towards the advancements of this all important undertaking. Should I be blessed with a family of Children, I shall feel proud to have them educated at an institution founded (in a great degree) by you & conducted (as I am sure it will be) under your own eye & superintendence & on the best possible principles—I have a Nephew now in waiting for its completion—
          I forwarded you a few days since by Mr Johnson a Bundle of Books which I hope has been safely recd.—With great respect sir
          
             Your obd: Servt:
            B. Peyton
          
        